Citation Nr: 1128214	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  04-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from June 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, declined to reopen the appellant's previously denied claim of entitlement to service connection for PTSD.

In January 2006, the appellant testified before the undersigned Veterans Law Judge during a Board video conference hearing.  A transcript of that proceeding has been associated with the appellant's VA claims file.

This claim came before the Board in May 2009.  At that time, the Board reopened and remanded the appellant's claim for additional evidentiary development, to include a VA examination.  In June 2010, the Board again remanded the appellant's claim for clarification of the VA examination opinion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to correspondence received in January 2011, it appears that the appellant wishes to participate in a Decision Review Officer (DRO) hearing at the Cleveland, Ohio, RO, prior to adjudication of his claim.  See Letter from David Huffman Law Services, January 7, 2011.




Review of the appellant's claims file does not reveal that the appellant has revoked his previously assigned Power of Attorney (VA Form 21-22) with the Disabled American Veterans and executed a proper Power of Attorney for Mr. David Huffman.  The appellant should be notified of this deficiency and requested to clarify who he wishes to represent him prior to his DRO hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to determine whom he wishes to represent him, and ensure that proper procedure is followed in accordance with the appellant's correspondence.

2.  Thereafter, schedule the appellant for a DRO hearing at the RO.

3.  After completing the above action, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


